Exhibit 10.3

F.N.B. CORPORATION

RESTRICTED STOCK AGREEMENT
(Pursuant to 2007 Incentive Compensation Plan)

This Amended Restricted Stock Award Agreement (the “Agreement”) is made
effective as of January 20, 2010, (the “Award Date”) between F.N.B. CORPORATION,
a Florida corporation (the “Company”), and Stephen J. Gurgovits (the
“Employee”).

W I T N E S S E T H T H A T:

WHEREAS, at a meeting of the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) held on the Award Date, the
Committee, pursuant to the F.N.B. Corporation 2007 Incentive Compensation Plan
(the “Plan”), awarded to certain employees of the Company, employees of First
National Bank of Pennsylvania (the “Bank”) and employees of other non-Bank
Affiliates (the term “Affiliates” is defined in the Plan), shares of the
Company’s Common stock, par value $0.01 per share (the “Stock”);

WHEREAS, the January 20, 2010 Restricted Stock Agreement entered into with
Employee is hereby being amended to correct certain scrivener’s errors
concerning the terms and conditions of said agreement and to replace said
agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees to the amended terms of the Agreement as follows:

1. Award of Restricted Stock. Subject to the terms and conditions of the Plan
and this Agreement, the Company, pursuant to the Plan, which is incorporated
herein by reference thereto and made a part hereof as though set forth in full
herein (refer to Section 5 herein for a copy of the Plan), hereby confirms the
award to the Employee, on the date first written above, of an aggregate of
27,404 shares of Stock (the “Shares”).

2. Terms and Conditions. The award of Shares to the Employee is subject to the
following terms and conditions:

(a) Vesting and Forfeiture. Except for accelerated vesting of the Shares which
may occur pursuant to Section 2(b), (c) and (d) of this Agreement, the Employee
shall be entitled to immediate vesting effective on the date the Employee
resigns or his employment is terminated without “Cause” or on the date of the
termination of Employee’s Amended and Restated Consulting Agreement dated
June 18, 2008, as amended (“Consulting Agreement”) of not less than the pro rata
amount of the Shares (together with all dividends and/or shares of stock
purchased on account of such Shares under the Company Dividend Reinvestment and
Voluntary Stock Purchase Plan (“DRP”) for the number of full months of the
period between Award Date and January 16, 2013 (“Vesting Date”) during which
Employee remained continuously employed by the Company until the actual date on
which Employee ceased to be employed by the Corporation or ceased to
continuously provide services under the Employee’s Consulting Agreement. The
number of Shares that shall vest under this Agreement shall be calculated by
multiplying the Shares by the fraction, the numerator of which is the number of
full months the Employee worked during the Vesting Period since the Award Date
(for purposes of this Agreement the Employee is deemed to have worked the full
month of January 2010) before the effective date of his resignation, or
termination without “Cause” and denominator of which is thirty-six (36),
representing the total number of months in the Vesting Period, less the number
of full months of the Vesting Period prior to the Award Date.

(b) Accelerated Vesting — Change in Control or Sale. In the event of a “Change
in Control,” as defined in the Plan, prior to the Vesting Date, if the Employee
has remained continuously employed by Company, Bank or non-Bank Affiliate since
the Award Date, the restrictions on the Shares shall lapse and all of the Shares
(references to “Shares” in this Agreement shall also include all dividends
and/or shares of Stock purchased under the DRP on account of such Shares) shall
immediately vest. All restrictions on the Shares shall lapse and such Shares
shall vest immediately upon the sale of all or substantially all of the common
stock or assets (a “Sale”) of the Bank prior to the Vesting Date, provided the
Employee remains continuously employed by the Bank, the Company or non-Bank
Affiliate. In the event of a Sale of a non-Bank Affiliate which employed the
Employee on the date the Sale occurs and the Employee has been continuously
employed by the Affiliate, Company or Bank since the Award Date, the Shares
shall vest in an amount not less than the pro rata amount of the Shares awarded
under this Agreement for the period from the Award Date to the consummation date
of the Sale of the non-Bank Affiliate as calculated by taking the number of
Shares times the fraction, the numerator of which is the actual number of full
months the Employee worked from the Award Date (Employee shall be credited with
working the full months of January, February and March 2010) to the consummation
date of the Sale of the non-Bank Affiliate, and the denominator of which is
thirty-six (36), representing the number of full months (including January,
February and March 2010) in the Vesting Period. (By way of example and for
avoidance of doubt, if the non-Bank Affiliate is sold on July 1, 2011, the
Employee would be entitled to vesting of one-half of the Shares (18 months
worked/36 months total in the Vesting Period) under this Agreement).

(c) Termination While Change in Control is Pending. For purposes of this
Agreement the termination of the Employee without “Cause” (as defined in the
Plan), following execution of a definitive agreement contemplating a “Change in
Control” or Sale of the Bank or non-Bank Affiliate, prior to the consummation
date of the “Change in Control” shall result in the full vesting of the Shares
or in the case of the Sale of a non-bank affiliate, pro rata vesting for the
period of time the Employee worked between the Award Date and the consummation
date of such Sale of a non-Bank Affiliate of the Shares on the consummation date
of a “Change in Control” or such Sale.

(d) Termination of Employment; Forfeiture or Acceleration of Shares. Upon the
effective date of the termination of Employee’s employment with the Company, the
Bank, or a non-Bank Affiliate, all Shares then subject to a risk of forfeiture
shall immediately be forfeited and returned to the Company by the administrator
of the DRP without consideration or further action being required of the
Company; except in the event such termination is a result of the following
circumstances:



  (1)   Death. The restrictions on the Shares shall lapse and the Shares shall
automatically vest immediately as a result of Employee’s death during the
Vesting Period.



  (2)   Disability. The restrictions on the Shares shall lapse and the Shares
shall automatically vest immediately as a result of Employee becoming a
“Disabled Participant” (as that term is defined in the Plan) during the Vesting
Period.

(e) Enrollment of Shares in DRP. All Shares shall be enrolled in the Employee’s
name in the Company’s DRP and must remain enrolled in the DRP throughout the
Vesting Period applicable to such Shares. On the date on which the transfer
restrictions on any Shares lapse, the Company shall notify the DRP Administrator
as to the name of the Employee and the number of the Employee’s Shares as to
which the restrictions have lapsed. The Employee shall be entitled to exercise
all rights to the unrestricted Shares, including the right to withdraw such
Shares from the DRP, in accordance with the terms of the DRP. On the Vesting
Date the Company shall require Employee to remit to the Company an amount
sufficient to satisfy any tax withholding requirements prior to the delivery or
sale of any certificate for the unrestricted Shares, or the Company shall
withhold an appropriate amount from the unrestricted Shares to be delivered or
sold sufficient to satisfy all or a portion of such tax withholding
requirements.

(f) Voting and Dividend Rights. The Employee shall have full voting rights with
respect to all Shares, including the Shares that have not yet vested, unless and
until such Shares are forfeited to the Company. In addition, the Employee shall
have full cash and stock dividend rights with respect to all Shares; provided
that (i) all such dividends or other distributions as to Shares enrolled in the
DRP shall be credited to the Employee’s account in the DRP and, in the case of
cash dividends, used to purchase shares of Stock pursuant to the DRP; and
(ii) all Shares credited to the Employee as a result of such cash or stock
dividends shall be subject to the same restrictions on transferability and the
same risk of forfeiture as the Shares that are the basis for the dividend.

(g) Transfer Restrictions. The Employee may not transfer any Shares awarded
hereunder during the Vesting Period applicable to such Shares, that is, until
the Employee’s right to such Shares has vested and such Shares are no longer
subject to a risk of forfeiture. The Employee may, from time to time, name any
beneficiary or beneficiaries to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each designation will revoke all prior designations by the Employee,
shall be in a form prescribed by the Committee and will be effective only when
filed by the Employee in writing with the Company during his or her lifetime. In
the absence of any such designation, benefits remaining unpaid at the Employee’s
death shall be paid to his or her estate, subject to the terms of the Plan.

(h) No Right to Continued Employment. This Agreement shall not confer upon the
Employee any right with respect to continuance of employment by the Company or
an Affiliate,

or shall it interfere in any way with the right of his/her employer to terminate
his/her employment at any time.

(i) Compliance With Laws and Regulations. The award of Shares evidenced hereby
shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any government or regulatory agency as may
be required. The Company shall not be required to issue or deliver any
certificates for shares of stock prior to (i) the listing of such shares on any
stock exchange on which the Stock may then be listed and (ii) the effectiveness
of any registration statement with respect to such shares that counsel for the
Company deems necessary or appropriate.

3. Investment Representation. The Committee may require the Employee to furnish
to the Company, prior to the issuance of any Shares, an agreement (in such form
as the Committee may specify) in which the Employee represents that the Shares
acquired by him or her are being acquired for investment and not with a view to
the sale or distribution thereof.

4. Withholding. The Company, the Bank, or the Affiliate that employs the
Employee shall make appropriate withholdings, if any, from his/her compensation
for federal, state and local taxes payable as a result of the award or vesting
of Shares evidenced hereby.

5. Employee Bound by Plan. The Employee hereby acknowledges receipt of an e-mail
from the Company which includes attachments containing copies of (a) the Plan,
(b) the Prospectus relating to the Plan in connection with the registration of
the Shares under the Securities Act of 1933, as amended, and (c) the Company’s
current Prospectus relating to the DRP, and the Employee agrees to be bound by
all the terms and provisions thereof. The Employee may request a hard copy of
these documents by requesting a copy from the Company’s Human Resources
Department. To the extent of any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan shall govern. All capitalized
terms used herein and not defined herein shall have the meanings ascribed to
such terms in the Plan.

6. Notices. Any notice hereunder to the Company shall be addressed to it at its
office, Attention: F.N.B. Corporation, 3015 Glimcher Blvd., Hermitage,
Pennsylvania 16148, c/o Human Resources Department, and any notice hereunder to
the Employee shall be addressed to him/her at his/her address provided to the
Company from time to time, subject to the right of either party to designate at
any time hereafter in writing some other address.

7. Construction and Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement, the
Employee and the Company agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Mercer County, Pennsylvania in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes. The Employee
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in the event of a covered dispute. The arbitrator may, but
is not required, to order that the prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement.

8. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

[Remainder of the Page Left Intentionally Blank]

1

IN WITNESS WHEREOF, F.N.B. Corporation has caused this Amended Restricted Stock
Award Agreement to be executed on its behalf by its authorized officer, and the
Employee has executed this Amended Restricted Stock Award Agreement, to be
effective as of the day and year first above written.

F.N.B. CORPORATION

/s/Vincent J. Delie, Jr.

Vincent J. Delie, Jr.
President and Chief Executive Officer
/s/Stephen J. Gurgovits

Stephen J. Gurgovits

2